Citation Nr: 9934485	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran, who 
had active service from October 1965 to December 1969, 
appealed that decision to the Board. 


FINDING OF FACT

The record contains a diagnosis of PTSD based on a verified 
in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R.               § 
3.303(a).  Service connection for PTSD requires the following 
three elements: [1] medical evidence establishing a diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The Board observes that none of the veteran's service medical 
records contain an Axis I diagnosis.  A review of the service 
records show that the veteran served as an aircraft mechanic 
in DaNang, Vietnam, from April 1967 to May 1968.  He is not 
shown to have received any award evidencing combat with the 
enemy. 

In support of his claim, the veteran submitted a March 1993 
letter in which he asserted that he suffered from PTSD as a 
result of several stressful events he experienced while 
serving in Vietnam.  The veteran related one incident in 
which his base came under heavy rocket attack on July 15, 
whereby several living quarters had been destroyed after 
receiving direct hits.  He also related that planes were 
destroyed and that airmen had been killed during the attack.  
The veteran related another incident in which he was standing 
near a plane when it was blown up by a rocket.  He said that 
he had been talking to a man by the name of [redacted] at 
the time of the attack, and that the explosion had blown him 
against a wall.  He related another incident in which a 
vehicle he had been driving took a direct hit.  He also 
recalled an incident in which he witnessed the death of a 
pilot who accidentally engaged the ejection seat of a non-
moving aircraft.  Finally, the veteran related that a woman 
who had been washing his clothes had her fingers cut off by 
the Viet Cong because of their friendship.

In March 1993, the veteran was afforded a psychiatric 
examination by the VA to determine whether he suffered from 
PTSD.  During the interview, the veteran stated that his base 
had come under numerous rocket attacks during the TET 
Offensive.  He related that a casual acquaintance had been 
killed and that he saw body bags on the first day.  According 
to the veteran, the most stressful event involved a rocket 
attack in which a crew chief was killed after his plane 
received a direct hit.  The veteran indicated that the plane 
was located in the same spot where his plane was usually 
parked.  The veteran also related the story in which the 
woman who did his laundry had her fingers cut off after he 
had discussed bringing her daughter to the United States to 
study.  Based on the interview and psychiatric evaluation, 
the examiner concluded with a diagnosis of "post-traumatic 
stress disorder as described."  

The veteran underwent a psychological evaluation at Xavier 
University's Psychological Services Center in January 1994.  
The veteran indicated that he had served in Vietnam during 
the Vietnam War, but did not described any specific stressful 
event.  Following the evaluation, the psychologist concluded 
with Axis I diagnoses of (i) dysthymia, moderate with 
moderate anxiety, (ii) alcohol abuse, continuous, and (iii) 
probability of post-traumatic stress disorder, Vietnam.

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
submitted in October 1994, the veteran again described the 
incident in which his base came under rocket attack on July 
15, 1967.  He stated that his barracks took a direct hit, and 
that he saw one man blown completely apart.  He also 
described seeing a fire truck blown back several feet after a 
nearby plane had blown up, at which time a firefighter was 
being taken out and placed in a body bag.  He indicated that 
records would confirm that seven enlisted men were killed 
during this attack.  The veteran also described two events 
which occurred in December 1967.  First, he described the 
incident in which he was thrown against a wall after a nearby 
plane had received a direct hit.  He also described the 
incident in which a vehicle he had been driving was blown up.  
Finally, he indicated that the incident involving the death 
of a pilot who had been ejected from a non-moving aircraft 
occurred in March 1968. 

In February 1996, the RO sent the veteran's stressor summary 
to the U.S Army & Joint Services Environmental Support Group 
(ESG), currently redesignated as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), in order to 
verify the veteran's claimed stressors.  In September 1996, 
that agency responded and included a copy of historical 
extracts of the 366th Tactical Fighter Wing, the higher 
headquarters of the 480th Tactical Fighter Squadron, to which 
the veteran was assigned, for the period of April 1967 
through March 1968.  The extracts confirm that DaNang Air 
Base (AB) suffered a severe rocket attack on July 15, 1967, 
in which eight airmen were killed, 87 others were wounded, 
and six F-4Cs aircraft were destroyed.  Historians were 
unable to document a December 1967 attack, but it was 
reported that DaNang AB sustained a 122MM rocket attack of 
forty-nine rounds on January 3, 1968.  Other attacks were 
also reported in January and February 1968.  The narratives 
do not mention the March 1968 incident in which a pilot was 
killed after engaging the ejection control.  It was noted, 
however, that further research could be conducted if the 
veteran was able to provide the pilot's full name.  The 
veteran testified at a hearing in December 1996 that the was 
unable to recall the pilot's name, but identified the number 
of the plane as 806.   

The veteran received several other diagnosis of PTSD by VA 
examiners.  A report from a VA psychiatric examination 
performed in January 1997 included the veteran's accounts 
involving the July 15, 1997 rocket attack, the incident in 
which a nearby plane received a direct hit, and the incident 
in which a pilot was killed after he had engaged the ejection 
seat.  The examiner provided a diagnosis of PTSD secondary to 
multiple traumas in Vietnam.  The examiner attributed the 
diagnosis to the veteran having been in multiple rocket 
attacks and the incident involving a pilot's death after 
being ejected from a non-moving aircraft.  

The veteran was also diagnosed with PTSD by two different VA 
examiners in February 1997.  A VA psychiatric examination 
report dated in February 1997 included a diagnosis of PTSD, 
which the examiner attributed to the veteran's experience in 
Vietnam.  The only in-service stressor mentioned during the 
interview involved the July 15, 1967 rocket attack which 
resulted in many fatalities.  During a VA psychological 
evaluation in February 1997, the veteran related the incident 
in which a pilot was killed after ejecting from a non-moving 
aircraft.  The veteran also reported stress related to his 
duties as an F-4 Crew Chief in which he was responsible for 
sending aircraft in less than optimal operating condition in 
support of soldiers in distress.  The psychologist concluded 
that the veteran clearly met the DSM-IV criteria for PTSD. 

In a November 1997 letter, [redacted] stated that he 
had served as a Flight Crew Chief in DaNang from November 
1967 to November 1968, and that he had served most of that 
time with the veteran.  Mr. [redacted] maintained that he and the 
veteran experienced approximately 56 rocket attacks during 
their tour.  Mr. [redacted] recalled one attack in which 
approximately 37 rockets landed near the flight line and 
living quarters, destroying F-4s and killing many.

In another letter dated in August 1998, USASCRUR enclosed a 
casualty report which noted that a [redacted], Jr., was 
killed on May 29, 1968, when he was accidentally ejected from 
an F-4D aircraft as it was taking off the runway at DaNang 
AB.  This stressor was rejected by the RO, however, as the 
veteran's Vietnam tour ended on May 8, 1968, three weeks 
prior to this incident.

In an August 1998 memorandum, the RO stated that the July 15, 
1967 rocket attack was the only verified in-service stressor.  
The RO indicated that the veteran should be examined by a 
board of two VA psychiatrists to determine whether a 
diagnosis of PTSD could be made based the July 15, 1967 
rocket attack, as this was the only verified in-service 
stressor.  Pursuant to that request, the veteran was examined 
by one VA psychologist in October 1998.  The psychologist 
reported that the veteran met three out of the four criteria 
for PTSD.  In particular, he concluded that the veteran was 
exposed to a traumatic event, that he demonstrated avoidance 
of associated stimuli, and that he had symptoms of arousal.  
However, since the veteran did not persistently re-experience 
the traumatic events, the examiner concluded that a diagnosis 
of PTSD was not appropriate.  This conclusion was based on 
the veteran's statement that, although he experienced 
Vietnam-related thoughts which could be triggered by certain 
events, they could be easily replaced with more positive 
thoughts.  The psychologist therefore concluded with 
diagnoses of anxiety disorder (NOS) (with multiple PTSD 
features), alcohol abuse, and rule out psychotic disorder.

Based on this examination report, the RO scheduled the 
veteran for additional psychological testing in order the 
reconcile the conflicting diagnoses.  The veteran, however, 
failed to report to the scheduled examination and indicated 
that he refused to undergo further psychological evaluation.

Based on the foregoing, the Board finds that the evidence 
supports the finding that the veteran suffers from PTSD based 
on stressful events he experienced while serving in Vietnam.  
Initially, the Board notes that the evidence establishes that 
the veteran currently suffers from PTSD.  The record shows 
that four different VA examiners and a psychologist at Xavier 
University have diagnosed the veteran with PTSD.  While the 
veteran has received other Axis I diagnosis, a preponderance 
of the evidence of record clearly shows that the veteran has 
a current diagnosis of PTSD.

The Board also finds that medical evidence has linked the 
veteran's PTSD to a verified in-service stressor.  The record 
shows that several of the veteran's claimed in-service 
stressors were unable to be verified by USASCRUR.  
Nevertheless, as noted by the RO, the incident involving the 
rocket attack at DaNang AB on July 15, 1967, has been 
verified by USASCRUR.  The historical extracts which verified 
this attack closely parallels the veteran's own personal 
account.  For instance, extracts note that eight airmen were 
killed, 87 others were wounded, and six F-4Cs aircraft were 
destroyed.  Likewise, the veteran estimated that the attack 
resulted in the death of approximately seven airmen as well 
as the destruction of many planes.  In addition, [redacted] 
[redacted], whom the veteran had mentioned several times, stated 
that he had been with the veteran during numerous attacks at 
DaNang AB.  

Finally, the Board observes that the February 1997 VA 
psychiatric examination report included a diagnosis of PTSD 
based solely on the July 15, 1967 attack at DaNang AB.  Under 
these circumstances, the Board finds that the veteran has 
presented evidence establishing a diagnosis of PTSD; credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and a link, established by the medical 
evidence, between PTSD and a verified in-service stressor.  
See 38 C.F.R. § 3.304.  Accordingly, service connection for 
PTSD is warranted. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

